         Case 1:18-cv-07543-LGS Document 60 Filed 03/01/19 Page 1 of 3



                                          LAW OFFICES OF
                        JOHN JOHNSON & ASSOCIATES
                                        ATTORNEYS AT LAW
____________________________________________________________________________________


                                                                     25 Broadway, 9th Floor

                                                                     New York, New York 10004

                                                                     212.566.3019




                                                             February 27, 2019


Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
Via Electronic Filing


       Re: ANAS OSAMA IBRAHIM ABDIN V. CBS et al.
       Civil Case No. 1:18-CV-07543 NRB


Honorable Judge Schofield:



       Plaintiff seeks to file a motion to compel discovery in this matter. and respectfully submits

this Letter Motion in accordance with the Rules of the Court. On January 8, 2019, the Court

granted plaintiff limited discovery in the instant matter. Discovery is set to end on or about March

19, 2019. On January 25, 2019 plaintiff submitted discovery requests for the production of

documents and a short request for interrogatories.         Mr. Chan, co-counsel in this matter

subsequently sent an email to defendant’s counsel asking how discovery was coming along. We

received no response. A short time thereafter, I sent a follow up email. I then spoke with counsel,
         Case 1:18-cv-07543-LGS Document 60 Filed 03/01/19 Page 2 of 3



to make sure that if there are any issues with the request that they could be resolved without court

intervention.

       Our discussion centered on a Subpoena which we drafted and was submitted to counsel

prior to being served on Valve, the owners of Steam. The information in the subpoena, and the

discovery request are essentially the same. Defendant’s counsel and I thoroughly discussed what

he considered to be overly broad in our requests and the subpoena. Plaintiff agreed to narrow the

scope of the discovery, and defendant’s counsel informed us that he did not have any objection to

the now narrowed request.

       Approximately a week before the defendant’s 30-day response time of February 25, 2019,

I sent another email to defendant’s counsel asking if there were any issues outstanding regarding

the narrowed requests. I sent this email to make sure that plaintiff would receive some, if not all

requested discovery on February 25, 2019. I received a response essentially stating the defendants

intend to comply with our discovery requests by the deadline. (attached hereto). I initiated this

discussion again, to resolve any discovery issues between the parties before the due date of

February 25, 2019.     On February 25, 2019, the defendants informed us that they would file

objections.

       Plaintiff has received nothing. Defendants object to every request made. Defendants

Objections other than being form objections, rely on the assertion that some of the production

people are no longer employed by the defendant CBS. The defendants fail to provide the

information requested for employees who are still employed by them. Plaintiff’s discovery

demands are brief, yet they are apparently overbroad. Plaintiff did ask for IP addresses which are

ESI and can be retrieved via computer. This issue could have and should have been resolved so

that plaintiff might at a minimum, obtain the relevant information of those still employed by
          Case 1:18-cv-07543-LGS Document 60 Filed 03/01/19 Page 3 of 3



defendant. Based on the blatant refusal to comply, plaintiff seeks an extension of the discovery

deadline if the Court so permits.

        FRCP 26, the local rules and case law require that the attorneys act in good faith to resolve

any discovery disputes. Plaintiff has made a good faith effort to resolve any such disputes, the

defendants have not. In my humble opinion, there is no need to play such games. I have attached

a copy of the discovery requests hereto. Plaintiff seeks to resolve this matter without unnecessary

motion practice. The final limited discovery deadline is less than a month away. Therefore, we

respectfully seek the Court’s help in resolving this matter, or permission to file a motion to compel

discovery.

                                                      Respectfully,

                                                      /s/John Johnson
